      Case 7:19-cv-00091 Document 10 Filed on 06/18/19 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 JESUS MEDINA,

 Plaintiff,                                          Case No. 7:19-cv-00091

 v.                                                  Honorable Judge Micaela Alvarez

 ACTION CREDIT, LLC,

 Defendant.

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        NOW COMES JESUS MEDINA (“Plaintiff”), by and through his attorneys, SULAIMAN

LAW GROUP, LTD., and, in support of his Notice of Voluntary Dismissal with Prejudice, state

as follows:

        Plaintiff, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily

dismisses his claims against the Defendant, ACTION CREDIT, LLC, with prejudice. Each party

shall bear its own costs and attorney fees.

Dated: June 18, 2019                                Respectfully Submitted,

                                                    /s/ Nathan C. Volheim
                                                    Nathan C. Volheim Esq.
                                                    Federal I.D. 3098183
                                                    Counsel for Plaintiff
                                                    Admitted in the Southern District of Texas
                                                    Sulaiman Law Group, Ltd.
                                                    2500 S. Highland Avenue, Suite 200
                                                    Lombard, IL 60148
                                                    Phone (630) 575-8181 x113
                                                    Fax: (630)575-8188
                                                    nvolheim@sulaimanlaw.com
      Case 7:19-cv-00091 Document 10 Filed on 06/18/19 in TXSD Page 2 of 2



                                 CERTIFICATE OF SERVICE
        I, the undersigned, hereby certify that on June 18, 2019 a true and correct copy of the above

and foregoing document was filed with the Court and served on all parties requested electronic

notification.



                                                                      /s/ Nathan C. Volheim
                                                                      Nathan C. Volheim Esq.
